Order entered February 11, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01391-CV

                             MARSHA FONTANIVE, Appellant

                                               V.

                              CDX HOLDINGS, INC, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01736-A

                                           ORDER
       Before the Court is appellant’s February 6, 2015, unopposed motion to substitute

appellant’s amended opening brief for appellant’s opening brief. We GRANT appellant’s motion

and consider her brief received on February 6, 2015, properly before the Court.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE